Case 3:20-cv-00734-TAD-KLH Document 7 Filed 08/31/20 Page 1 of 1 PageID #: 26



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

PAUL A. GLEASON                                           CIVIL ACTION NO. 20-0734

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

PAT SMITH                                                 MAG. JUDGE KAREN L. HAYES


                                             RULING

       On August 17, 2020, Magistrate Judge Hayes issued a Report and Recommendation

[Doc. No. 5] recommending that Plaintiff’s civil rights action be dismissed without prejudice for

failing to comply with her order to amend his Complaint [Doc. No. 4].

       In response, Plaintiff filed an objection [Doc. No. 6]. In his objection, Plaintiff contends

that he has been unable to obtain his medical records. However, Magistrate Judge Hayes did not

asked that he provide medical records at this time. Rather, she asked that he amend his

Complaint to provide more facts related to his claim. Plaintiff did not offer any reason why he

failed to comply with her Order, nor did he offer additional facts as part of his objection.

Accordingly, after a de novo review of the record, the Court finds that Magistrate Judge Hayes’

Report and Recommendation is correct and that judgment as recommended therein is warranted.

The Court will dismiss his case without prejudice.

       MONROE, LOUISIANA, this 31st day of August, 2020




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
